IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,       : No. 389 EAL 2021
                                    :
                 Respondent         :
                                    : Petition for Allowance of Appeal
                                    : from the Order of the Superior Court
          v.                        :
                                    :
                                    :
CHARLES RICE,                       :
                                    :
                 Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,       : No. 390 EAL 2021
                                    :
                 Respondent         :
                                    : Petition for Allowance of Appeal
                                    : from the Order of the Superior Court
          v.                        :
                                    :
                                    :
CHARLES RICE,                       :
                                    :
                 Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,       : No. 391 EAL 2021
                                    :
                 Respondent         :
                                    : Petition for Allowance of Appeal
                                    : from the Order of the Superior Court
          v.                        :
                                    :
                                    :
CHARLES RICE,                       :
                                    :
                 Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,       : No. 392 EAL 2021
                                    :
                 Respondent         :
                                    : Petition for Allowance of Appeal
                                    : from the Order of the Superior Court
          v.                        :
                                            :
                                            :
CHARLES RICE,                               :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of December, 2021, the Petition for Allowance of Appeal

is DENIED.




        [389 EAL 2021, 390 EAL 2021, 391 EAL 2021 and 392 EAL 2021] - 2